DETAILED ACTION
Response to Arguments
On pages 11-12, Applicants argue that:
 “A POSITA would have noted that BBU 50-2 does not: send a query to BBU 50-1; receive a response from BBU 50-1; determine to retain a set of antennas based on the response; and connect to a UE using the determined set of antennas. A POSITA also would have noted that BBU50-2 does not: send a request to BBU 50-1 to prevent an antenna that is presently connected to BBU 50-1 from transmission. The teachings of Fleming are accordingly distinct from the features recited by claim 23 or 32, such that Fleming fails to anticipate the features of independent claims 23 or 32.”
Examiner disagrees. As recited in the previous Office action:
Regarding claim 23, Fleming discloses …
send a query to the second BBU for information corresponding to an operational parameter associated with the first antenna (fig. 4, id; para. 60, the BBU 50-2 directs the BBU 50-1, i.e., second BBU, to select a different antenna in message 423 or to unselect a currently selected antenna; para. 6, element 615 measure SINR for each of N antennas, element 630 select top k antennas; para. 59, 63, 64);
receive, from the second BBU, a response including the information corresponding to the operational parameter associated with the first antenna (fig. 4, messaging 420 between BBUs; para. 60, 64, selecting the top k antennas associated with the k highest SINR values);
determine, based at least on the information corresponding to the operational parameter associated with the first antenna, retaining the first antenna in  plurality of distributed antennas identified for the radio access to the UE (fig. 6; para. 64, selecting the top k antennas associated with the k highest SINR values); and
connect with one or more antennas of the plurality of distributed antennas to provide the radio access to the UE (fig. 4, messaging 423 select different antenna – select (add); para. 60, directing BBU 50-1 to select a different antenna in message 423). 

Regarding claim 32, Fleming discloses: 
send a request to the second BBU to mute the first antenna based on the determination the first antenna is unavailable (fig. 4, id; para. 60, the BBU 50-2 directs the BBU 50-1, i.e., second BBU, to select a different antenna in message 423 or to unselect a currently selected antenna), wherein the muting the first antenna includes preventing the first antenna from coordinated downlink transmission during a duration of providing the radio access to the UE (fig. 6, element 660 remove unused antennas; para. 59, 65).

As acknowledged by Applicants:
“A POSITA would have understood that the above portions of Fleming teach that BBU 50-2 (which the Office has mapped to the claimedfirst BBU, see Office Action at p. 3) instructs BBU 50-1 which antennas BBU 50-1 should select for connection.” (Rem. 12)
In Flemming, the BBUs exchange baseband information corresponding to the accessible antennas (para. 52; claim 10). Each Antenna Management Unit (AMU) in the BBU may have access to the antenna table 410 (fig. 4) which includes an antenna identification (Ant ID), a score, and a number of opportunites, which data are used by the BBU for antenna selection (para. 59). Flemming thus teaches sending a query to the second BBU, receiving a response from the second BBU, determining antenna for radio access, and connecting an antenna to the UE, as essentially claimed and argued.
Furthermore, regarding claim 32, Flemming teaches a BBU directing another BBU to unselect a currently selected antenna (para. 60), in view of the AMU in the BBU utilizing the antenna tables comprising score and opportunity, to help with determining the best antennas, and inherently the antennas unavailable for transmission (para. 59), thus teaching “send a request to the second BBU to mute the first antenna based on the determination the first antenna is unavailable” as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Luat Phung/
Primary Examiner, Art Unit 2468